Citation Nr: 0914295	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-31 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, 
including as secondary to a service-connected bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from February 1970 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that, as new and material 
evidence had not been received, the Veteran's previously 
denied claim of service connection for a low back disability, 
including as secondary to a service-connected bilateral knee 
disability, would not be reopened.  This decision was issued 
to the Veteran and his service representative in June 2004.

In January 2008, the Board reopened the Veteran's service 
connection claim for a low back disability, including as 
secondary to a service-connected bilateral knee disability, 
and remanded it to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current low back disability was not 
incurred in active service or caused or aggravated by a 
service-connected bilateral knee disability.


CONCLUSION OF LAW

A low back disability was not incurred in service, and it was 
not caused or aggravated by a service-connected bilateral 
knee disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008); 38 C.F.R. 
§ 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March 2004 and January 2008, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the Veteran to 
submit medical evidence relating his low back disability to 
active service and noted other types of evidence the Veteran 
could submit in support of his claim.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for a low back 
disability, to include as secondary to a service-connected 
bilateral knee disability.  Thus, any failure to notify 
and/or develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard, 4 Vet. App. at 394.  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in October 2007 and in the 
January 2008 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
response to all of this notice, the Veteran notified VA in 
November 2008 that he had no further information or evidence 
to submit in support of his claim.  Thus, the Board finds 
that VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the claim of service connection for a low back 
disability, to include as secondary to a service-connected 
bilateral knee disability, is being denied, any question as 
to the appropriate disability rating or effective date is 
moot and there can be no failure to notify the Veteran.  See 
Dingess, 19 Vet. App. at 473.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.

The Veteran has contended that he was treated between April 
1973 and December 1974 at the VA Medical Center in Temple, 
Texas.  In response to a request for the Veteran's records, 
this facility notified the RO in January 2007 that no records 
were available for these dates.  In April 2007, the RO 
formally determined that these records were unavailable.  In 
May 2007, the RO notified the Veteran that these records and 
additional service treatment records from his period of 
active service were unavailable and requested that he provide 
VA with any copies of these records which were in his 
possession.  There is no record of a response.

In cases where the Veteran's service treatment records (or 
other pertinent records, for that matter) are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA also must provide an explanation to the appellant 
regarding VA's inability to obtain his or her service medical 
records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The 
Court also has held that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, VA provided the Veteran with multiple 
examinations to address the contended causal relationship 
between his current low back disability and active service.  
As will be explained below, there is no competent medical 
evidence, to include a nexus opinion, relating the Veteran's 
low back disability to active service, including as secondary 
to a service-connected bilateral knee disability.  Thus, the 
Board concludes that additional examinations are not 
necessary.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that his low back disability is related 
to active service, to include as due to his service-connected 
bilateral knee disability.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
veteran's claim was filed prior to the effective date of the 
revised regulation.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the Veteran's available service treatment records 
indicates that, at his enlistment physical examination in 
January 1970, the Veteran denied any relevant medical 
history.  Clinical evaluation was normal.  The Veteran was 
not diagnosed as having a low back disability during active 
service.  At his separation physical examination in March 
1973, clinical evaluation was normal.  The Veteran reported 
that he was in good health.  He subsequently certified in 
April 1973 that there had been no change in his medical 
condition since his separation physical examination.

The post-service medical evidence shows that, on VA 
outpatient treatment in December 1997, the Veteran complained 
of chronic low back pain.  VA x-rays of the lumbosacral spine 
in November 1997 showed minimal degenerative joint disease of 
T12-L1 level.  The assessment was chronic low back pain.

In January 1998, the Veteran complained of chronic low back 
pain "for which he wears a brace."  Objective examination 
showed no clubbing, cyanosis, or edema.  The assessment 
included chronic low back pain under control.  

On VA examination in February 1999, the Veteran's complaints 
included chronic back pain since 1971.  "He fell off a truck 
while in Vietnam.  Now he wears back support while at work."  
Physical examination of the back showed no costovertebral 
angle tenderness and straight leg raising to "about" 
30 degrees bilaterally.  X-rays of the lumbosacral spine 
showed mild spondylosis at T12-L1 and slight anterior wedging 
of T12 and L1.  The impressions included chronic back pain.

On VA outpatient treatment in March 1999, the Veteran's 
complained of low back pain with radiation in to both legs, 
primarily the left leg.  He reported that his low back pain 
went down his buttock to his left calf and occasionally the 
left ankle with numbness in the left first and second toes.  
Physical examination showed intact motor and lower 
extremities examination and decreased sensation in the first 
and second toes of the left foot.  The diagnoses included 
rule-out lumbar herniated disc.

VA magnetic resonance imaging (MRI) scan of the lumbosacral 
spine in March 1999 showed large central disc herniation with 
slight left preponderance at L5-S1, degenerative joint 
disease L5-S1, degenerative joint disease and moderate 
diffuse disc bulge L4-5, and moderate degenerative joint 
disease T12-L1.

In April 1999, the Veteran reported that his symptoms were 
unchanged.  He reported using a lumbosacral support "about 
10 hours per day which helps" and since a first injury in 
August 1998.  He also reported that his leg pain had started 
after a second injury in October 1998.  He reported further 
that he had seen no substantial improvement in the prior 
3 months.  An MRI showed herniated nucleus pulposis (HNP) at 
L5-S1, central and to the left.  The impression was HNP L5-
S1, slow recovery.

In May 1999, the Veteran reported that his back pain had 
returned and worsened by radiating down both lower 
extremities.  The Veteran's MRI was reviewed.  Objective 
examination showed the Veteran ambulated to the clinic with a 
normal gait, moderately limited flexion due to pain on lumbar 
range of motion with all other planes within normal limits 
with pain at the end range, and increased tone in 
thoracolumbar paraspinals, right greater than left ,with 
several points of tenderness on the right side on palpation.  
The assessment was chronic low back pain with leg radiation.

In February 2000, the Veteran complained of low back pain.  
He denied any significant radicular pain or weakness.  
Physical examination showed a normal gait, good heel and toe 
walking, no motor weakness, maximum area of subjective pain 
is the upper sacrum area, and no spasm.  Range of motion 
testing showed flexion to 45 degrees, extension to 
10 degrees, rotation to 45 degrees in each direction, and 
lateral bending to 15 degrees bilaterally.  The impression 
was chronic low back pain with degenerative disc disease.

In March 2001, the Veteran's complaints included continued 
low back pain.  The VA examiner opined that the Veteran's 
knee condition "may or may not be a cause of back 
difficulty."  The assessment included low back pain.  

In May 2001, the Veteran's complaints included continued low 
back pain uncontrolled on medication.  He reported that his 
pain was 8/10 and was accompanied by occasional right-sided 
sciatica.  Objective examination showed no edema.  The 
assessment included osteoarthritis.

On VA examination in February 2002, the Veteran's complaints 
included back pain below the belt line in the center and 
radiating to the right leg 2 to 3 times a week.  He reported 
injuring his back in 1971 in Vietnam and intermittent back 
pain since that time.  He also reported an exacerbation of 
his back pain in 1997 while lifting a heavy object on the 
job.  He reported further that he experienced moderate to 
severe pain 2 to 3 times a week lasting for 4 to 5 hours.  He 
also reported significant limitation of motion and 
significant functional impairment during flare-ups.  He wore 
an elastic back brace and used a TENS unit every other day.  
Range of motion testing showed flexion to 90 degrees, 
backwards extension to 30 degrees, lateral flexion to 
30 degrees bilaterally, and rotation to 35 degrees 
bilaterally.  Physical examination showed no pain on range of 
motion testing, no weakened movements against strong 
resistance, no excess fatigability with use, no 
incoordination, no painful motion with use, no objective 
evidence of painful motion, spasm, tenderness, heat, redness, 
or swelling, no postural abnormalities or fixed deformity, 
good back musculature, and no neurological abnormalities.  An 
MRI was reviewed and showed degenerative joint disease.  The 
diagnosis was HNP L5-S1 with degenerative disc disease of the 
lumbosacral spine "that is unrelated to his service-
connected right knee condition."

On VA outpatient treatment in March 2003, the Veteran's 
complaints included left sciatic symptoms for the previous 
few weeks "probably due to carrying heavy objects in one 
arm."  The assessment included chronic low back pain with 
acute exacerbation.

VA x-rays of the lumbosacral spine in July 2003 showed severe 
degenerative disc disease L5-S1 "either new or much more 
severe" since February 1999, severe degenerative joint 
disease of facet joints at L5-S1, moderate degenerative joint 
disease at T12-L1, and sclerotic change in right sacroiliac 
joint which most likely represented hypertrophic degenerative 
joint disease.

On VA examination in March 2004, the Veteran complained of 
chronic low back pain following an injury in 1970 when he 
fell off the back of a truck while in Vietnam.  The Veteran 
reported that, after he "fell a distance of about five feet 
onto his back while wearing his field gear" and experienced 
back pain, he received in-service treatment for his symptoms 
"with gradual improvement."  The VA examiner stated that no 
medical records were available for review.  The Veteran also 
reported that he experienced a constant dull lower back ache 
with increased pain on prolonged standing, walking, bending, 
and lifting.  He reported further that his pain radiated 
frequently from the lower back to both legs to the level of 
the feet with occasional numbness and tingling of the feet.  
The Veteran had no limitation of motion or functional 
impairment during flare-ups or any associated features or 
symptoms.  The Veteran required the use of a cane for walking 
and used a brace.  Physical examination showed symmetrical 
back musculature, midline vertebra without tenderness to 
palpation, no evidence of costovertebral tenderness to 
palpation, discomfort and some loss of mobility on range of 
motion testing, evidence of some loss of normal curvature of 
the lower back, and no evidence of limb dysfunction, atrophy, 
or fasciculation.  There was painful motion of the back but 
no spasm, weakness, tenderness, or guarding, and a normal 
gait.  The VA examiner opined that it was as likely as not 
that the Veteran's low back condition was related to the 
"previous back condition which was treated in the 
military."  The diagnoses were disc herniation at L4-5, L5-
S1 with moderate compromise of bilateral neural foramina and 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine.  

On VA examination in April 2004, the Veteran reported that he 
originally injured his back in 1970 while in Vietnam "when 
he jumped off of a truck."  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  This examiner noted that there were no changes in 
the Veteran's physical examination findings.  This examiner 
noted that the Veteran had reported injuring his low back 
34 years earlier and the lack of diagnosis of a low back 
condition at his separation from service and lack of 
documentation of low back problems between 1973 and 2003 led 
her to opine that the Veteran's current low back condition 
"is a combination of wear and tear and stressors on the 
lumbosacral spine over the period of time and with aging."  
This VA examiner opined that it was less likely than not that 
the Veteran's current degenerative disc disease/degenerative 
joint disease of the lumbosacral spine was related to 
service.

On VA outpatient treatment in September 2004, the Veteran 
complained of "back trouble for 30 years."  He reported 
that he first had experienced back problems "after jumping 
from a truck with a heavy pack on his back" in 1971 while on 
active service in Vietnam.  Physical examination showed good 
muscle strength, a stable gait, and walking on toes and heels 
without difficulty.  X-rays showed degenerative arthritic 
changes.  An MRI scan showed suspicious old disc fragment on 
the posterior aspect of L5.  The impressions included lumbar 
spondylosis with degenerative disc disease and probable old 
disc herniation with degenerative disc fragment.

In response to an RO request for an opinion concerning the 
contended causal relationship between the Veteran's low back 
disability and active service, a VA examiner stated in March 
2005 that he had reviewed the Veteran's claims file.  This VA 
examiner stated that, after reviewing the Veteran's claims 
file, he agreed with the April 2004 VA examiner's opinion 
that it was less likely than not that the reported in-service 
low back trauma contributed to the Veteran's subsequent 
development of degenerative disc disease in the lumbosacral 
spine.

On VA outpatient treatment in May 2005, the Veteran's 
complaints included chronic back pain.  A history of 
degenerative joint disease and lumbar spondylosis was noted.  
Objective examination showed tenderness across the lower 
back.  The assessment included chronic back pain.

In June 2005, no relevant complaints were noted.  Objective 
examination showed tenderness in the right paralumbosacral 
area with negative straight leg raising bilaterally.  The 
assessment included chronic back pain.

In July 2005, the Veteran reported "long term low back 
pain."  He also stated that he had no problem with muscle 
weakness or gait or with back pain interfering with his work 
doing odd jobs.  Objective examination showed he ambulated 
with a cane, minimal gait deviation, and inconsistent with 
movement on testing for trunk range of motion versus 
functional activities.  The VA physical therapist determined 
that the Veteran could not benefit from physical therapy.

On VA examination in July 2006, the Veteran's complaints 
included low back problems since injuring his lower back 
"when he jumped off a truck while in the Army."  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran reported constant, 
radiating pain in the center of his lower back which was 
sharp and burning and occurred while at rest.  He also 
reported experiencing flare-ups of low back pain which were 
10/10 on a pain scale.  The Veteran reported further using a 
cane but not a brace.  Physical examination showed visible 
pain from the lower back, the Veteran had to stand for a 
portion of the examination, an antalgic gait favoring his 
left leg, no edema, ecchymosis, or erythma in the lumbar 
spine, tenderness to palpation of the bilateral paravertebral 
muscles, normal and symmetrical lumbar spine curvature, no 
spasm or guarding, and normal motor strength.  The diagnoses 
included chronic lumbosacral strain, lumbar spondylosis, and 
degenerative disc disease.

On VA examination in October 2008, a VA examiner stated that 
he had reviewed the entire claims file again as he had 
reviewed it previously in March 2005.  This VA examiner 
affirmed his prior opinion that it was less likely than not 
that a single reported low back injury during active service 
"was the cause of or the inciting incident in the 
development of" the Veteran's current chronic low back 
condition.  This examiner stated that the medical records did 
not show a continuity of symptomatology since active service 
nor a nexus to the current back condition.  This examiner 
also stated that, after reviewing the records, he found no 
documentation or any objective medical evidence suggesting 
that the Veteran's low back condition was caused by his 
service-connected bilateral knee disabilities or that the low 
back condition was aggravated or worsened by the knees' 
condition.  This VA examiner concluded that the Veteran's 
current lumbosacral spine condition was most likely related 
mostly to an on-the-job herniated disc injury which occurred 
in 1999 "along with the usual wear and tear associated with 
age and a lifelong history of manual labor, and there is no 
suggestion of adverse effects from the bilateral knees 
condition."  This examiner noted that the Veteran was 
scheduled for VA examination of the lumbosacral spine but he 
had failed to report for this examination.  The diagnoses 
included degenerative arthropathy and degenerative disc 
disease of the lumbosacral spine less likely than not related 
to active service or the service-connected bilateral knee 
disability.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a low 
back disability, including as secondary to a service-
connected bilateral knee disability.  Despite the Veteran's 
assertions to the contrary, there is no evidence in his 
service treatment records that he was diagnosed as having a 
low back disability or was treated for low back problems 
following an in-service fall off of a truck while on active 
service in Vietnam.  Instead, and as the VA examiner noted in 
March 2005 and October 2008, the Veteran's back was normal at 
his separation physical examination in March 1973.  Because 
there is no medical evidence that the Veteran was diagnosed 
as having arthritis during active service or within the first 
post-service year (i.e., by April 1974), the regulations 
pertaining to presumptive service connection are not 
applicable.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).  It appears that the Veteran first was 
treated for a low back disability in December 1997, or more 
than 24 years after his service separation in April 1973, 
when he was diagnosed as having chronic low back pain.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that, although the 
Veteran currently experiences a low back disability, it is 
not related to active service and was not caused or 
aggravated by his service-connected bilateral knee 
disability.  Service connection is in effect for Osgood-
Schlatter's disease with degenerative joint disease of the 
left knee and for Osgood-Schlatter's disease with 
degenerative changes of the right knee.  There is no 
competent medical evidence, to include a nexus opinion, 
however, relating the Veteran's current low back disability 
to active service or any incident of such service, to include 
the service-connected bilateral knee disability.  

In this regard, the Board observes that, in March 2001, a VA 
examiner opined that the Veteran's knee condition "may or 
may not be a cause of back difficulty."  Current regulations 
provide that service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, even if the VA examiner's March 2001 opinion is 
viewed in the light most favorable to the Veteran, this 
evidence does not establish service connection for a low back 
disability.  Further, in March 2004, a VA examiner opined 
that it was as likely as not that the Veteran's low back 
condition was related to the "previous back condition which 
was treated in the military."  As noted above, however, 
there is no evidence in the Veteran's service treatment 
records that he was treated for a low back disability during 
active service.  Thus, it appears that the VA examiner was 
not "informed of the relevant facts" concerning the lack of 
in-service treatment for a low back disability prior to 
offering his opinion in March 2004.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  As such, the VA examiner's 
March 2004 opinion is entitled to little probative value.

Weighed against this evidence are multiple opinions 
indicating that the Veteran's current low back disability is 
not related to active service, including as secondary to his 
service-connected bilateral knee disability.  For example, 
following VA examination in February 2002, when the Veteran 
reported injuring his back in 1971 in Vietnam and an 
exacerbation of his back pain in 1997 while lifting a heavy 
object on the job, the VA examiner determined that the 
Veteran's HNP of the L5-S1 with degenerative disc disease of 
the lumbosacral spine was not related to his service-
connected right knee disability.  Following VA examination in 
April 2004, a different VA examiner opined that, because the 
Veteran had reported injuring his low back 34 years earlier, 
because there was no diagnosis of a low back condition at his 
separation from service, and because there was a lack of 
documentation of low back problems between 1973 and 2003, the 
Veteran's current low back condition "is a combination of 
wear and tear and stressors on the lumbosacral spine over the 
period of time and with aging."  This VA examiner opined in 
April 2004 that it was less likely than not that the 
Veteran's current degenerative disc disease/degenerative 
joint disease of the lumbosacral spine was related to active 
service.  A third VA examiner stated in March 2005 that, 
after reviewing the Veteran's claims file, he agreed with the 
April 2004 VA examiner's opinion that it was less likely than 
not that in-service low back trauma contributed to the 
Veteran's subsequent development of degenerative disc disease 
in the lumbosacral spine.  In October 2008, this VA examiner 
also affirmed his prior opinion that it was less likely than 
not that a reported low back injury during active service 
"was the cause of or the inciting incident in the 
development of" the Veteran's current chronic low back 
condition.  This examiner stated in October 2008 that the 
Veteran's medical records did not show a continuity of 
symptomatology since active service nor a nexus to the 
current low back condition.  This examiner also stated that, 
after reviewing the Veteran's records, he found no 
documentation or any objective medical evidence suggesting 
that the Veteran's low back condition was caused by his 
service-connected bilateral knee disabilities or that the low 
back condition was aggravated or worsened by the knees' 
condition.  This VA examiner concluded in October 2008 that 
the Veteran's current lumbosacral spine condition was most 
likely related to an on-the-job herniated disc injury which 
occurred in 1999 "along with the usual wear and tear 
associated with age and a lifelong history of manual labor, 
and there is no suggestion of adverse effects from the 
bilateral knees condition."  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability, 
including as secondary to a service-connected bilateral knee 
disability, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


